Citation Nr: 1202234	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-40 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Littleton Adventist Hospital in Littleton, Colorado on September 29, 2008 and at Swedish Medical Center in Englewood, Colorado from March 6, 2009 through March 7, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination by the Fort Harrison, Montana, Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The conditions for which the Veteran was treated were not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatments were not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

2.  At the time the treatments were rendered without prior VA authorization, the Veteran had coverage under a health-plan contract for payment or reimbursement for at least part of the costs incurred.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at Littleton Adventist Hospital in Littleton, Colorado on September 29, 2008 and at Swedish Medical Center in Englewood, Colorado from March 6, 2009 through March 7, 2009 have not been met.  38 U.S.C.A. §§ 1725 , 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 17.120, 17.121, 17.1000-17.1008 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment of unauthorized medical expenses incurred at Littleton Adventist Hospital in Littleton, Colorado on September 29, 2008 and at Swedish Medical Center in Englewood, Colorado from March 6, 2009 through March 7, 2009.  In 2008, he was treated for near syncope and orthostatic hypotension.  In 2009 he was treated for anaphylactic reaction manifested by skin rash, tongue swelling, and syncope.

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) ; 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

It is important for the Veteran to understand that the VA is not health "insurance" but simply a health care provider.  To be eligible for payment of, or reimbursement for, emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), he must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 .

As clearly indicated above, the Board's ability to grant this claim is clearly highly limited.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran is service-connected for diabetes mellitus, type II, defective hearing and cataracts.  At the time of the September 29, 2008 treatment, the Veteran suffered a near syncopal episode with weakness.  The emergency medical technicians (EMTs) noted his history of diabetes and checked his glucose, which was 149.  The EMT assessment was allergic reaction, general weakness, shock, syncope, and dizziness.  At the treating facility, Littleton Hospital, providers noted the Veteran's report of sudden dizziness, lightheadedness, and near syncopal state upon standing to sing.  He did not completely pass out.  Glucose measured 169.  The treating provider noted that the Veteran's condition was likely due to some degree of dehydration and perhaps some orthostatic or vasovagal syncope after having been seated for a long period during choir practice.  The provider noted that his medications - felodipine, terazosin, and oxybutynin - likely contributed to the condition because the medications all contribute to a certain degree of orthostasis.  The final diagnosis was near syncope and orthostatic hypotension, resolved.  

None of the treating providers, to include EMTs, indicated that the condition was related to diabetes.  In fact, glucose readings were normal, providing evidence against this claim.

Regarding the March 2009 treatment, the Veteran reported that he ate breakfast and took his medications and that later in the morning, he had some swelling of his tongue, broke out in a rash, had difficulty speaking, and experienced an episode of syncope.  EMTs measured his glucose, which was normal at 120.  The EMT assessment was allergic reaction and syncope.  The treating providers at Swedish Medical Center assessed resolving anaphylactic reaction manifested by skin rash, tongue swelling, and syncope.  Etiology was unclear, however, diabetes was not noted as a contributing factor.

The Board has considered the Veteran's argument that he suffered other episodes of syncope that were related to his diabetes.  The records he submitted in support of his claim show that he was treated for seizure in October 1994; however, he was noted as being hypoglycemic.  In August 2010, he was treated for hypoglycemia.  Unfortunately, while he may have had previous episodes of syncope or treatment related to hypoglycemia, treatment records show that his blood glucose was normal in September 2009 and March 2009.  Thus, the evidence has no probative value.

The Board also considered the Veteran's statements and statements submitted by persons witnessing his syncopal episodes.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Unfortunately, while the Veteran and his witnesses are competent to report personal observations, they are not competent to provide opinions regarding the etiology of conditions such as syncope or diabetic reaction.  As noted in the medical records, over the years the Veteran has suffered symptoms requiring treatment as a result of allergic reactions, medications, dehydration, and diabetic reactions.  Unfortunately, because the symptoms of diabetic reaction are not uniquely identifiable, the Board finds that the Veteran's opinion as to the cause of his treatment in 2008 and 2009 not competent.  The Board finds that competent evidence has been provided by the medical personnel who examined the Veteran at the time of his treatment and found that his conditions were due to dehydration, medications not related to diabetes, and/or allergic reaction.  The treating providers did not diagnose hypoglycemia or other diabetic related issues.  Consequently, the Board attaches greater probative weight to the clinical findings than to his statements.

In sum, the conditions for which the Veteran was treated were not service-connected, he is not totally and permanently disabled due to a service-connected disability, and the treatment was not for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Accordingly, the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728.

Additionally, as noted above, to be eligible for payment or reimbursement for emergency services that are not previously authorized under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 C.F.R. § 17.1002(g).  For these purposes, the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ), which refers to the Medicare program administered by the Social Security Administration; certain State plans for medical assistance; and workers' compensation laws or plans.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a).

In this case, the undisputed evidence reflects that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely, Tricare Standard, which paid a portion of the Veteran's medical expenses.  There is no indication that remaining balance was not paid due to any failure to comply with the requirements of the contract for alternate health coverage.  See 38 C.F.R.                     § 17.1002(g).  As this eligibility requirement has not been met, it is unnecessary to discuss the other criteria, including whether the Veteran's condition was emergent in nature or whether a VA or other Federal facility was feasibly available, or an attempt to use such facility would have been reasonable.

In summary, based on the undisputed evidence, the Veteran does not meet the criteria for entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Littleton Adventist Hospital in Littleton, Colorado on September 29, 2008 and at Swedish Medical Center in Englewood, Colorado from March 6, 2009 through March 7, 2009, under applicable statutes and regulations.  As the disposition is based on the law, and not on the facts of the case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Littleton Adventist Hospital in Littleton, Colorado on September 29, 2008 and at Swedish Medical Center in Englewood, Colorado from March 6, 2009 through March 7, 2009 is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


